                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION

WILLIE WILLIAMS, #1974288                       §

VS.                                             §              CIVIL ACTION NO. 6:15cv1131

DIRECTOR, TDCJ-CID                              §

               MEMORANDUM OPINION ADOPTING REPORT AND
          RECOMMENDATION OF THE UNITED STATES MAGISTRTE JUDGE

       Petitioner Willie Williams, pro se, filed this petition for writ of habeas corpus under 28

U.S.C. § 2254 alleging the illegality of his conviction. The cause of action was referred to the

United States Magistrate Judge, the Honorable Judge K. Nicole Mitchell for findings of fact,

conclusions of law, and recommendations for the disposition of the petition.

       On February 20, 2018, Judge Mitchell issued a Report, (Dkt. #16), recommending that

Williams’ petition be dismissed with prejudice. A copy of this Report was sent to Williams at his

known address, return receipt requested. The Texas Department of Criminal Justice (TDCJ)

returned the correspondence and notified the Court that Williams had been transferred to the

Telford Unit, (Dkt. #17). On March 2, 2018, the Court then remailed the Report to Williams at

his Telford address. However, to date, no objections have been filed. A search through TDCJ’s

online records shows that Williams is no longer in the system. The Court notes that Williams has

not communicated with the Court since December 2015.

       Consequently, Williams is barred from de novo review by the District Judge of those

findings, conclusions, and recommendations and, except upon grounds of plain error, from

appellate review of the unobjected-to proposed factual findings and legal conclusions accepted and




                                                1
adopted by the district court. Douglass v. United Services Auto. Association, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc).

        The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is

        ORDERED that that the Report of the United States Magistrate Judge, (Dkt. #16), is

ADOPTED as the opinion of the court. Further, it is

        ORDERED that Petitioner’s petition for a writ of habeas corpus is DISMISSED with

prejudice. Finally, it is

        ORDERED that any and all motions which may be pending in this case are hereby

DENIED.


                So ORDERED and SIGNED February 2, 2019.




                                                         ____________________________
                                                          Ron Clark, Senior District Judge




                                                2
